Case 1:20-cv-21712-UU Document 1 Entered on FLSD Docket 04/24/2020 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.

   WILLIAM GUERRA,
   ORBIEN SANCHEZ,

              Plaintiffs,
   vs.

   TEAM DGD, INC. D/B/A FTL HUB, a Florida
   Corporation, LUIS LOPEZ, individually,

          Defendants.
 ___________________________________/

                                          COMPLAINT

         COME NOW Plaintiffs, William Guerra (“Guerra”) and Orbien Sanchez (“Sanchez”), by

 and through their undersigned attorneys, and hereby sues Defendants, Team DGD Inc. d/b/a FTL

 Hub and Luis Lopez individually, and as grounds alleges:

                                 JURISDICTIONAL ALLEGATIONS

    1. This is an action to recover monetary damages, liquidated damages, interests, costs and

         attorney’s fees for willful violations of minimum wages under the laws of the United States,

         the Fair Labor Standards Act, 29 U.S.C. §§201-219) (“the FLSA”) as well as for a breach

         of contract.

    2. Plaintiff Guerra is a resident of Miami-Dade County, Florida, within the jurisdiction of this

         Honorable Court.

    3. Plaintiff Sanchez is a resident of Miami-Dade County, Florida, within the jurisdiction of

         this Honorable Court.

    4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331 because this action

         involves the Fair Labor Standards Act, 29 U.S.C. §§201, et seq., a federal statute.
Case 1:20-cv-21712-UU Document 1 Entered on FLSD Docket 04/24/2020 Page 2 of 7



    5. Venue is proper in this district pursuant to 28 U.S.C. §1391(c) and (d).

    6. Defendant Team DGD Inc. d/b/a FTL Hub is a Florida corporation which regularly

      conducted business within the Southern District of Florida.

    7. The individual Defendant, Luis Lopez, is an “employer,” as defined in 29 U.S.C. § 203(d),

       as he has operational control over the Defendant corporation and is directly involved in

       decisions affecting employee compensation and hours worked by employees such as

       Plaintiffs. Defendant Luis Lopez controlled the purse strings for the corporate Defendant.

       Defendant Luis Lopez hired and fired employees, determined the rate of compensation and

       was responsible for ensuring that employees were paid their wages.

    8. Plaintiffs are covered employees under the FLSA as their work for Defendants involved

       interstate commerce as defined by 29 USC § 203(b) and 29 USC § 206(a). Specifically,

       Plaintiffs would regularly and recurrently travel outside the state of Florida in furtherance

       of Defendants’ business.

   COUNT I: UNPAID MINIMUM WAGES GUERRA v TEAM DGD INC. D/B/A FTL
                         HUB AND LUIS LOPEZ

    9. Plaintiff GUERRA re-alleges and re-avers paragraphs 1 through 8 as fully set forth herein.

    10. Plaintiff GUERRA was employed by the Defendants as truck drivers.

    11. Pursuant to 29 U.S.C. § 206(a)(1)(C) an employer is required to pay its employee at least

       the minimum wage rate of $7.25/hr.

    12. Pursuant to 29 U.S.C. § 218(a), Florida Minimum wage rate of $8.46/hr. would apply to

       Plaintiff’s work for Defendants.

    13. Plaintiff Guerra was employed from on or about July 2019 through on or about September

       23, 2019.




                                               2 of 7
Case 1:20-cv-21712-UU Document 1 Entered on FLSD Docket 04/24/2020 Page 3 of 7



    14. Between the dates of August 22, 2019 through September 23, 2019, Plaintiff Guerra

       worked an approximate average of 70 hours per week but was never paid any wages as

       required by the FLSA.

    15. Defendants agreed to pay GUERRA at a rate of $.60 a mile. Between the date of August

       22, 2019 and September 23, 2019 Plaintiff Guerra drove a total of 14,942.92 miles.

    16. Defendants knew and/or showed reckless disregard of the provisions of the FLSA

       concerning the payment of minimum wages as required by the Fair Labor Standards Act.

       Defendants were aware of Plaintiff’s work schedule and the hours worked by Plaintiff.

       Notwithstanding, Defendants did not pay minimum wages to Plaintiff. Defendants were

       aware of their obligation to pay minimum wages and/or failed to conduct a reasonable

       investigation as to whether they were in compliance with the minimum wage requirements.

       Despite the obligation to pay minimum wages and knowing that Plaintiff worked for

       Defendants without being properly compensated, Defendants failed to pay Plaintiff their

       minimum wages. Furthermore, despite Defendants being provided with a pre-suit notice in

       an attempt to bring Defendants into compliance with the FLSA, Defendants have willfully

       failed to comply with the FLSA and pay Plaintiff his mandated minimum wages.

    17. Plaintiff has retained the law offices of the undersigned attorneys to represent them in this

       action and are entitled to award of reasonable attorney’s fees and costs.

       WHEREFORE, Plaintiff requests compensatory minimum wages, liquidated damages, and

    reasonable attorney’s fees and costs from Defendants, jointly and severally, pursuant to the

    Fair Labor Standards Act as cited above, to be proven at the time of trial for minimum wages

    owing from Plaintiff’s entire employment period with Defendants, or as much as allowed by

    the Fair Labor Standards Act, whichever is greater, along with court costs. In the event that



                                                3 of 7
Case 1:20-cv-21712-UU Document 1 Entered on FLSD Docket 04/24/2020 Page 4 of 7



    Plaintiff does not recover liquidated damages, then Plaintiff will seek an award of prejudgment

    interest for the unpaid minimum wages, and any and all other relief which this Court deems

    reasonable under the circumstances.

  COUNT II: UNPAID MINIMUM WAGES SANCHEZ v TEAM DGD INC. D/B/A FTL
                         HUB AND LUIS LOPEZ

    18. Plaintiff SANCHEZ re-alleges and re-avers paragraphs 1 through 8 as fully set forth herein.

    19. Plaintiff SANCHEZ was employed by the Defendants as truck drivers.

    20. Pursuant to 29 U.S.C. § 206(a)(1)(C) an employer is required to pay its employee at least

       the minimum wage rate of $7.25/hr.

    21. Pursuant to 29 U.S.C. § 218(a), Florida Minimum wage rate of $8.46/hr. would apply to

       Plaintiff’s work for Defendants.

    22. Plaintiff SANCHEZ was employed from on or about July 2019 through on or about

       September 23, 2019.

    23. Between the dates of August 22, 2019 through September 23, 2019, Plaintiff SANCHEZ

       worked an approximate average of 70 hours per week but was never paid any wages as

       required by the FLSA.

    24. Defendants agreed to pay SANCHEZ at a rate of $.60 a mile. Between the date of August

       22, 2019 and September 23, 2019 Plaintiff SACNHEZ drove a total of 14,942.92 miles.

    25. Defendants knew and/or showed reckless disregard of the provisions of the FLSA

       concerning the payment of minimum wages as required by the Fair Labor Standards Act.

       Defendants were aware of Plaintiff’s work schedule and the hours worked by Plaintiff.

       Notwithstanding, Defendants did not pay minimum wages to Plaintiff. Defendants were

       aware of their obligation to pay minimum wages and/or failed to conduct a reasonable

       investigation as to whether they were in compliance with the minimum wage requirements.


                                               4 of 7
Case 1:20-cv-21712-UU Document 1 Entered on FLSD Docket 04/24/2020 Page 5 of 7



       Despite the obligation to pay minimum wages and knowing that Plaintiff worked for

       Defendants without being properly compensated, Defendants failed to pay Plaintiff his

       minimum wages. Furthermore, despite Defendants being provided with a pre-suit notice in

       an attempt to bring Defendants into compliance with the FLSA, Defendants have willfully

       failed to comply with the FLSA and pay Plaintiff his mandated minimum wages.

    26. Plaintiff has retained the law offices of the undersigned attorneys to represent them in this

       action and are entitled to award of reasonable attorney’s fees and costs.

       WHEREFORE, Plaintiff requests compensatory minimum wages, liquidated damages, and

    reasonable attorney’s fees and costs from Defendants, jointly and severally, pursuant to the

    Fair Labor Standards Act as cited above, to be proven at the time of trial for minimum wages

    owing from Plaintiff’s entire employment period with Defendants, or as much as allowed by

    the Fair Labor Standards Act, whichever is greater, along with court costs. In the event that

    Plaintiff does not recover liquidated damages, then Plaintiff will seek an award of prejudgment

    interest for the unpaid minimum wages, and any and all other relief which this Court deems

    reasonable under the circumstances.

         COUNT III: FLORIDA UNPAID WAGE CLAIM GUERRA v TEAM DGD INC.
                       D/B/A FTL HUB AND LUIS LOPEZ

    27. Plaintiff re-alleges and re-avers paragraphs 1 through 8 as fully set forth herein.

    28. Plaintiff Guerra was employed from on or about July 2019 through on or about September

        23, 2019.

    29. Defendants agreed to pay Plaintiff at a rate of $.60 a mile. Between the dates of August

        22, 2019 and September 23, 2019 Plaintiff Guerra drove a total of 14,942.92 miles and

        should have been paid $8,965.75 but was not paid any wages by Defendants for said work.




                                                5 of 7
Case 1:20-cv-21712-UU Document 1 Entered on FLSD Docket 04/24/2020 Page 6 of 7



    30. Pursuant to the parties’ agreement, Plaintiff Guerra should have been paid a total of

        $8,965.75 for his work.

    31. Defendant, Team DGD Inc. d/b/a FTL Hub failed to pay Plaintiff his agreed upon wages

        and owes Plaintiff Guerra $8,965.75 in unpaid wages.

    32. Plaintiff has retained the law offices of the undersigned attorneys to represent him in this

        action and is entitled to award of reasonable attorney’s fees and costs.

        WHEREFORE, Plaintiff requests compensatory unpaid wages and reasonable attorney’s

    fees and costs from Defendant Team DGD Inc/ d/b/a FTL Hub pursuant to Fla. Stat. §448.08,

    and any and all other relief which this Court deems reasonable under the circumstances.

        COUNT IV: FLORIDA UNPAID WAGE CLAIM SANCHEZ v TEAM DGD INC.
                      D/B/A FTL HUB AND LUIS LOPEZ

    33. Plaintiff re-alleges and re-avers paragraphs 1 through 8 as fully set forth herein.

    34. Plaintiff Sanchez was employed from on or about July 2019 through on or about

        September 23, 2019.

    35. Defendants agreed to pay Plaintiffs at a rate of $.60 a mile. Between the dates of August

        22, 2019 and September 23, 2019 Plaintiff Sanchez drove a total of 14,942.92 miles and

        should have each been paid $8,965.75 but was not paid any wages by Defendants for said

        work.

    36. Pursuant to the parties’ agreement, Plaintiff Sanchez should have been paid a total of

        $8,965.75 for his work.

    37. Defendant, Team DGD Inc. d/b/a FTL Hub failed to pay Plaintiffs their agreed upon

        wages and owes Plaintiff Sanchez $8,965.75 in unpaid wages.

    38. Plaintiff has retained the law offices of the undersigned attorneys to represent him in this

        action and is entitled to award of reasonable attorney’s fees and costs.


                                                6 of 7
Case 1:20-cv-21712-UU Document 1 Entered on FLSD Docket 04/24/2020 Page 7 of 7



               WHEREFORE, Plaintiff requests compensatory unpaid wages and reasonable

       attorney’s fees and costs from Defendant Team DGD Inc/ d/b/a FTL Hub pursuant to Fla.

       Stat. §448.08, and any and all other relief which this Court deems reasonable under the

       circumstances.

                                        JURY DEMAND

      Plaintiffs demand a trial by jury of all issues triable as of right by jury.

                                                        Dated: April 24, 2020

                                                        Daniel T. Feld, P.A.
                                                        Co-counsel for Plaintiffs
                                                        2847 Hollywood Blvd.
                                                        Hollywood, Florida 33020
                                                        Tel: (954) 361-8383
                                                        Email: DanielFeld.Esq@gmail.com

                                                        By:__/s/ Daniel T. Feld __________
                                                           Daniel T. Feld, Esq.
                                                           Florida Bar Number: 0037013

                                                        Corona Law Firm P.A.
                                                        Co-counsel for Plaintiffs
                                                        3899 NW 7th Street, 2nd Floor
                                                        Miami, Florida 33126
                                                        Tel: (305) 266-1150
                                                        Email: ricky@coronapa.com

                                                        By:__/s/ Ricardo Corona __________
                                                           Ricardo R. Corona, Esq.
                                                           Florida Bar Number: 107684




                                               7 of 7
